998 F.2d 1018
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert H. FOSTER, Appellant,v.Elizabeth BUEHNER;  John Graf; Timothy Kniest, Appellees.
No. 93-1327.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 9, 1993.Filed:  July 14, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Robert Foster appeals the district court's1 grant of summary judgment for defendants in his 42 U.S.C. § 1983 action, in which he claimed they violated his constitutional rights when they revoked his parole.  We affirm.


2
The record reflects that Foster was arrested on a Missouri parole violator's warrant after he violated a parole condition requiring him to obey all laws, and he was later convicted of charges arising out of that unlawful conduct.  Parole revocation is not part of a criminal proceeding and does not require a prior determination of probable cause by a neutral and detached party.


3
Morrissey v. Brewer, 408 U.S. 471, 480, 484-86 (1972).  All that is required is a preliminary hearing after the arrest to determine whether a reasonable ground exists for revoking the parole.  Id. at 485.  Foster had such a hearing, and admitted his unlawful conduct at that hearing.  Foster also argues that he had not been convicted at the time his parole officer issued her warrant.  We note that no conviction is necessary to revoke parole so long as parole is revoked on the basis of unlawful conduct.   See Perry v. U.S. Parole Comm'n, 831 F.2d 811, 813 (8th Cir. 1987), cert. denied, 485 U.S. 963 (1988).  We believe there was ample evidence from which the parole officer could reasonably conclude Foster acted unlawfully and violated his parole conditions.  Foster's other arguments are without merit.


4
Accordingly, the judgment is affirmed.



1
 The HONORABLE DONALD J. STOHR, United States District Judge for the Eastern District of Missouri